Citation Nr: 0817988	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-08 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic cough, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for glaucoma 
and for increased ratings for PTSD and a lumbar spine 
disorder are addressed in the REMAND portion of the decision 
below.  These issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

At the hearing, the veteran indicated that he wished to 
withdraw the issues of entitlement to service connection for 
a fatty tumor of the right lateral back and for an increased 
rating for hypertension.  He submitted a signed statement 
corroborating this request.  Accordingly, these claims are 
not currently in appellate status before the Board.  




FINDINGS OF FACT

A chronic cough is not objectively shown to have existed for 
six months or more or shown to have existed for intermittent 
episodes of improvement and worsening over a six month 
period.  A continuing cough is not otherwise shown to be 
related to in-service occasion or event.


CONCLUSION OF LAW

A chronic cough was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.317 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, Mach 2005, 
and May 2007 letters to the veteran from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA orthopedic and neurological 
examinations, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2002); 
38 C.F.R. § 3.317(a)(1) (2002).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6- month period will be considered chronic.  The 6- 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(3).

Signs and symptoms, which may be manifestations of 
undiagnosed illness, include signs or symptoms involving 
fatigue, headaches, joint pain, and the respiratory system. 
38 C.F.R. § 3.317(b)(1), (3), (10).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran contends that he has a chronic cough as the 
result of his service in the Persian Gulf, with the onset of 
these symptoms in 1990-1991.  

The medical evidence of record shows that the veteran 
complained of a chronic cough at the time of retirement 
physical in November 1994.  Specifically, he noted that since 
his tour in Saudi Arabia, he had experienced this chronic 
cough.  X-ray of the chest was negative and respiratory 
examination was normal.  

Post service VA record in October 1996 reflects that the 
veteran complained of a nonproductive cough associated with 
muscle aches of the upper extremities.  Exam showed that the 
chest was clear and no respiratory disorder was diagnosed.  
The veteran did not report chronic coughing upon VA 
examination in December 1996.  

Subsequently dated private and VA treatment records through 
2007 are of record and reflect treatment for various 
conditions.  Private records show that in 2003 and 2004 the 
veteran was treated for complaints to include a recurring 
cough.  The examiner assessed that this and other symptoms, 
such as sinus congestion and body aches, resulted from an 
upper respiratory infection or were due to allergies.  
Apparently his condition resolved as additional complaints of 
a chronic cough were not indicated until recently in a 
September 2007 VA treatment record.  It is noted that various 
VA examinations were conducted in June 2007.  A chest X-ray 
at the time was negative.  When seen in September 2007, the 
veteran complained that ever since he had started taking 
Lisinopril, he had symptoms such as an itchy throat, dry 
cough, and chest congestion.  He said that he felt like he 
had a cold all of the time.  Subsequently dated records 
reflect that he continued to take Lisinopril for allergies 
and while additional reports of cold symptoms were not 
recorded, the veteran testified at the February 2008 hearing 
that he continued to experience symptoms to include a chronic 
cough.  

The Board notes that no chronic respiratory disorder is of 
record.  His complaints of a cough in 2003 and 2004 were 
noted to be in connection with his allergies or an upper 
respiratory infection.  It is important to note that current 
complaints also appear to be related to his allergies as he 
complains that his symptoms have flared since the taking of a 
medication for his allergies.  The Board finds that the 
veteran usually complained of a persistent cough at the time 
of seeking treatment for upper respiratory infections and 
other respiratory disorders.

Signs involving the respiratory system may be a manifestation 
of an undiagnosed illness, but here, medical evidence 
pertaining to a respiratory disorder fails to show a 
qualifying chronic respiratory disability existing for six 
months or more or shown to exist for intermittent episodes of 
improvement and worsening over a six month period.  There are 
also no objective indications of a persistent cough except 
when being treated for another respiratory condition such as 
allergies or an upper respiratory infection.  Evidence of a 
persistent cough is essentially limited to the veteran's own 
statements which, absent independent verification, cannot 
support a grant of presumptive service connection based on 
service in the Persian Gulf.

Additionally, the service treatment records are absent any 
complaints, treatment, or diagnosis of a respiratory disorder 
that is linked to a persistent cough, and there is no 
competent medical evidence that any respiratory disorder is 
etiologically related to any incident of the veteran's 
military service.  A persistent cough is not a disability 
that is compensable under VA regulations.  Accordingly, 
service connection for a chronic cough, to include as due to 
an undiagnosed illness, is not warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for a chronic cough, to 
include as due to an undiagnosed illness, is denied.  


REMAND

It is contended that service connection is warranted for 
glaucoma.  The veteran argues that inservice treatment 
records reflect that ocular pressure rose during service.  He 
also points out that he complained of blurred vision at time 
of retirement examination.  Although his glaucoma was not 
diagnosed until after service, he argues that medical 
findings during service show that this condition is of 
service origin.  

Review of the record shows that the veteran wore glasses 
during service with corrected visual acuity.  He was seen on 
more than one occasion during service for visual complaints, 
to include in August 1977 when he reported a 3 day history of 
blurred vision and pain on ocular movement.  Examination was 
negative.  Additional report from the optometry clinic dated 
in 1986 is of record.  Eye exam was normal.  In November 
1990, he reported decreased visual acuity for the past 2 
years.  Presbyopia and myopia were noted.  Upon retirement 
exam in November 1994, he reported blurred vision for 5 
years.  No diagnosis pertaining to the eyes was noted.  His 
visual acuity was reported as corrected to 20/25 in each eye.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

It is the Board's conclusion that additional ophthalmology 
examination is necessary as to this issue of service 
connection for glaucoma.  The issue is REMANDED below.  

Additional issues that are the subject of this appeal are the 
issues of increased ratings for PTSD and lumbosacral strain 
with DJD.  In a December 2007 rating action, service 
connection for PTSD was granted and a 30 percent rating was 
assigned.  A noncompensable rating that had been in effect 
for the veteran's low back disorder for many years was 
increased to a 20 percent rating.  These issues were in a 
statement of the case issued prior to the hearing before the 
undersigned.  They were not properly before the Board at that 
time.  After the aforementioned hearing, the veteran 
submitted a VA FORM 9 in March 2008 in which he timely 
appealed the ratings assigned these service-connected 
conditions.  He also requested a Travel Board Hearing at the 
RO before a Member of the Board.  The RO did not have an 
opportunity to schedule such a hearing, but as a substantive 
appeal has been filed, the matter technically is within the 
Board's jurisdiction.  To date, the veteran has not been 
afforded the requested hearing, and there is no indication 
that he has withdrawn his request or otherwise waived his 
right to a Board hearing; hence, the hearing must be 
scheduled.  See 38 C.F.R. § 20.700 (2007).

Therefore, in order to ensure that the veteran's due process 
rights, these claims are also REMANDED to the RO:

1.  Initially, as to the issue of 
entitlement of an increased rating for 
the lumbar spine disorder, the RO/AMC 
should provide comprehensive notice and 
development information pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  Next, as to the issues of entitlement 
to increased ratings for PTSD and 
hypertension, the RO/AMC should schedule 
the veteran for a "Travel Board" hearing.  
He should be notified of the date and 
time of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2007).

3.  As to the issue of service connection 
for glaucoma, the RO/AMC should schedule 
an ophthalmology examination to ascertain 
the nature and likely etiology of the 
veteran's glaucoma.  

The claims file must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should specifically be asked 
to provide a medical opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
glaucoma had its onset during active 
military service.  The examiner should 
explain in detail the rationale for any 
opinion given, to include an explanation 
as to the known risk factors for glaucoma 
and/or the disease process for glaucoma 
and the role they might have played in 
the case of this particular veteran (to 
include discussion of ocular pressure 
readings during service and if such is 
shown in the service records whether this 
indicates a propensity to develop 
glaucoma).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


